DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Response to Amendment
4.         Receipt of Applicant’s Amendment filed on 05/04/2020 is acknowledged.  The amendment includes the amending of claims 1, 7-9, 11, 16-18, 20, 23, and 24 and the cancellation of claims 6 and 15.
Information Disclosure Statement
5.         The information disclosure statements (IDS) submitted on 11/25/2020, 4/27/2021, and 7/16/2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
6.	Claims 1, 3-5, 7-11, 13-14, and 16-25 are allowed and renumbered as claims 1-21.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a data collector configured to collect each of a plurality of data items from a respective cloud from among a plurality of clouds, wherein each of the data items was processed by a respective application on the mobile device and stored in the respective cloud, a standard-setter configured to set standard information based on a user input, and a data processor configured to process the collected data items by classifying each of the collected data items into a data type among a plurality of data types, and converting at least one of the classified | data items according to the standard information set for the data type of the at least one data item, analyze the processed data items based on user characteristic information, and create, based on the analysis, an integrated model for providing the data items through an integrated interface, wherein the standard information comprises collecting-standard information that comprises any one or any combination of any two or more of information of the clouds, a collecting time, a collecting interval, and a collecting period, as recited in independent claims 1, 11, 20, and 23.
Specifically, although the prior art (See Batchu, Bettini, Moore) clearly teaches the general concept of data collection (and analysis) of mobile application usage, the detailed claim language directed towards the providing of analyzed collected data items via a created integrated model from a cloud amongst multiple clouds corresponding to multiple mobile apps that were converted from a classified data type to standard 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 3-5, 7-10, 13-14, and 16-19, 21-22, and 24-25 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0330881 issued to Stone et al. on 06 November 2014.  The subject matter disclosed therein is pertinent to that of claims 1, 3-5, 7-11, 13-14, and 16-25 (e.g., methods to analyze mobile app data).
U.S. PGPUB 2007/0174490 issued to Choi et al. on 26 July 2007.  The subject matter disclosed therein is pertinent to that of claims 1, 3-5, 7-11, 13-14, and 16-25 (e.g., methods to analyze mobile app data).
U.S. PGPUB 2014/0365944 issued to Moore et al. on 11 December 2014.  The subject matter disclosed therein is pertinent to that of claims 1, 3-5, 7-11, 13-14, and 16-25 (e.g., methods to analyze mobile app data).
U.S. Patent 9,152,694 issued to Padidar et al. on 06 October 2015.  The subject matter disclosed therein is pertinent to that of claims 1, 3-5, 7-11, 13-14, and 16-25 (e.g., methods to analyze mobile app data).
U.S. PGPUB 2013/0227683 issued to Bettini et al. on 29 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1, 3-5, 7-11, 13-14, and 16-25 (e.g., methods to analyze mobile app data).
U.S. PGPUB 2010/0299376 issued to Batchu et al. on 25 November 2010.  The subject matter disclosed therein is pertinent to that of claims 1, 3-5, 7-11, 13-14, and 16-25 (e.g., methods to analyze mobile app data).
Contact Information

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 14, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168